Robert L. Brown, Justice, dissenting. Under this court’s decision in Fox v. State, 309 Ark. 619, 832 S.W.2d 244 (1992) (per curiam), Cherry’s petition for Rule 37 relief was filed in 1995 and was untimely. It was filed more than six years after his conviction in 1989. It was filed more than three years after our decision in Fox v. State was handed down. True, a petition for habeas corpus relief was pending, but Cherry’s lack of diligence in pursuing any post-conviction remedy in state court is patent and obvious. The Eighth Circuit Court of Appeals in Easter v. Endell, 37 F.3d 1343 (8th Cir. 1994), held that the post-conviction procedures evinced in Fox were not adequate to bar federal habeas corpus relief. Primarily suspect was the retroactive application of the Rule 37 remedy endorsed in Fox. The Court of Appeals concluded that because no state forum was available to hear Easter’s claims under Fox, federal habeas corpus proceedings would proceed. The same conclusion should apply to this case. Under state law, Cherry’s right to post-conviction relief is foreclosed by Fox v. State and, beyond that, by Cherry’s failure to pursue state remedies even after the Fox decision. Under the reasoning of Easter v. Endell, a foreclosure of state remedies does not bar federal habeas corpus relief under 28 U.S.C. § 2254 (1994). I would affirm the trial court’s decision which has the practical effect of allowing the matter to continue on the federal track. For that reason, I respectfully dissent.